In the

    United States Court of Appeals
                For the Seventh Circuit
                    ____________________
No. 14-2702
RONALD M. ENGSTRAND,
                                                 Plaintiff-Appellant,

                                v.

CAROLYN W. COLVIN,
Acting Commissioner of Social Security,
                                                Defendant-Appellee.
                    ____________________

        Appeal from the United States District Court for the
                  Western District of Wisconsin.
          No. 13-cv-436-bbc — Barbara B. Crabb, Judge.
                    ____________________

       ARGUED APRIL 28, 2015 — DECIDED JUNE 4, 2015
                ____________________

   Before FLAUM, KANNE, and WILLIAMS, Circuit Judges.
   FLAUM, Circuit Judge. Ronald Engstrand, a 52-year-old
former dairy farmer, applied for Disability Insurance
Beneﬁts and Supplemental Security Insurance because of
pain caused by his diabetic neuropathy and osteoarthritis.
After a hearing, an administrative law judge (“ALJ”) con-
cluded that Engstrand is not disabled. The ALJ reasoned that
Engstrand’s account of his limitations is not credible and
2                                                          No. 14-2702

that his treating physician is not entitled to deference. The
Appeals Council denied review, and the district court up-
held the ALJ’s decision. For the reasons set forth below, we
reverse the district court’s judgment and remand the case to
the agency for further proceedings.
                            I. Background
    Engstrand applied for beneﬁts in July 2010, when he was
47. He alleged an onset of disability in July 2007, more than a
year before his date last insured in September 2008.
    After graduating from high school in 1981, Engstrand
worked as a dairy farmer. Most days he worked from 6:00
a.m. until late at night. In 2003 he was diagnosed with diabe-
tes. By 2007 he no longer could handle the rigorous farming
life, so he sold his cows. Since then he has not worked full-
time.
   Engstrand was treated for his diabetes by
Dr. Thomas Retzinger from 2009 to 2012. At the outset
Dr. Retzinger noted that Engstrand could easily detect a
                            1
10-gram monoﬁlament and still had “good sensation and
circulation” even though his diabetes previously had been
“uncontrolled.” Dr. Retzinger prescribed several medications
to lower Engstrand’s cholesterol and blood sugar. Then in
2010, Engstrand’s diabetes symptoms began to multiply.


1 A 10-gram monofilament is a soft nylon fiber used to test sensitivity to
touch. A person who cannot feel the monofilament may have neuropa-
thy severe enough to lead to an ulcer or gangrene. See STEDMAN’S
MEDICAL DICTIONARY 1313 (28th ed. 2006); Diabetic Neuropathy Tests and
Diagnosis, MAYO CLINIC, http://www.mayoclinic.org/diseases-conditions/
diabetic-neuropathy/basics/tests-diagnosis/con-20033336 (last visit-
ed May 20, 2015).
No. 14-2702                                                              3

Dr. Retzinger documented polyuria (excessive urine produc-
tion), nocturia (waking up at night to urinate), polydipsia
(excessive thirst), polyphagia (excessive hunger), weight
loss, vision problems, and pain in Engstrand’s lower extrem-
ities. Engstrand’s sporadic use of prescription pills had not
controlled these serious symptoms, so Dr. Retzinger decided
that regular insulin injections were necessary. According to
Dr. Retzinger’s notes, Engstrand took the insulin and
checked his blood sugar regularly. Dr. Retzinger later in-
creased the insulin dosage but noted that Engstrand’s blood
sugar remained very high. The physician also consistently
documented Engstrand’s continuing struggle with neuropa-
thy and noted that he experienced “diminished” and burn-
                           2
ing sensations in his feet. Dr. Retzinger also continued to
note Engstrand’s ability to perceive a 10-gram monoﬁla-
ment. At one point Engstrand told Dr. Retzinger that his feet
hurt so much that walking in bare feet on a smooth ﬂoor felt
like walking on gravel, but at another appointment
Dr. Retzinger recorded that Engstrand felt “ﬁne” and ap-
peared “quite well.” Engstrand also reported hip and knee
pain, and an X-ray revealed mild osteoarthritis in his right
hip and knee. Dr. Retzinger prescribed two painkillers;

2 “Diabetic neuropathy” is a generic term for any diabetes-related disor-
der that affects the nerves, and it is the most common chronic complica-
tion of diabetes. Neuropathies can cause burning or sharp pain, a dimin-
ished capacity for physical sensation, an abnormal increase in sensitivity
to touch, tingling skin (“falling asleep”), muscle weakness, ulcers, infec-
tions, and loss of reflexes, balance, coordination, temperature, and vibra-
tory sense. The development of diabetic neuropathy is poorly under-
stood, and the response to treatment is unpredictable. See STEDMAN’S
MEDICAL DICTIONARY 1313 (28th ed. 2006); Diabetic Neuropathy Symptoms,
MAYO CLINIC, http://www.mayoclinic.org/diseases-conditions/diabetic-
neuropathy/basics/symptoms/con-20033336 (last visited May 20, 2015).
4                                                No. 14-2702

Engstrand took one as needed but found the other “intolera-
ble.” Dr. Retzinger eventually discontinued certain medica-
tions since Engstrand was “not much of a pill taker” and
“cost issues” were a concern for him.
    Dr. Retzinger reported Engstrand’s residual functional
capacity (“RFC”) on a standard Social Security
Administration form in July 2010. Dr. Retzinger concluded
that Engstrand could lift 25 pounds frequently but only oc-
casionally lift 50 pounds. Dr. Retzinger also concluded that
during an eight-hour workday Engstrand could not stand or
walk for more than two to six hours total. And, the doctor
said, Engstrand must alternate between standing and sitting
to relieve his pain. He also should limit using his lower ex-
tremities to push or pull and should not climb, kneel,
crouch, crawl, or stoop, except occasionally. Finally,
Dr. Retzinger opined, Engstrand must minimize his expo-
sure to extreme temperatures, vibrations, humidity, and
hazards, all of which could aggravate his neuropathy symp-
toms.
    In September 2010 a state-agency physician, Janis Byrd,
reviewed Engstrand’s medical records. She generally agreed
with Dr. Retzinger’s assessment of Engstrand’s RFC, except
that Dr. Byrd thought Engstrand could push and pull with-
out limit. Dr. Byrd explained that both neuropathy and oste-
oarthritis likely would produce Engstrand’s reported symp-
toms, and she deemed him credible because those symptoms
correlate to his stated limitations and Dr. Retzinger’s as-
sessment. Yet that same day, the Social Security Administra-
tion denied Engstrand’s request for beneﬁts. He sought re-
consideration.
No. 14-2702                                                  5

    Around this time Engstrand completed two written
self-assessments of his level of functioning: one in August
2010 and the other in January 2011. In each he describes a
typical day: He drives his wife to work around 5:30 or 6:00
a.m., lies down until helping their six children get ready for
school beginning at 7:00 a.m., spends two or three hours at
his parents’ farm feeding the few cattle his children raise for
4-H (his children accompany him and perform that task dur-
ing the summer), prepares lunch at home, picks up his wife
from work in the afternoon, helps prepare dinner, and after
dinner returns to his parents’ farm with his children to care
for their cattle. He also drives the children to sports and
shops for groceries two to four times a month. Engstrand re-
counts in these self-assessments that his joints ache, his feet
are tender, walking is painful, and sometimes his leg pain
keeps him awake at night. Some days are worse than others,
and on bad days his legs “hurt like hell.” He estimates that
he can sit continuously for two to four hours, stand continu-
ously for two to three hours, and walk without a break for
half an hour.
    A second state-agency physician, Syd Foster, reviewed
Engstrand’s medical records in February 2011. Unlike
Dr. Retzinger and Dr. Byrd, Dr. Foster concluded that
Engstrand could perform “medium” work so long as the
jobs did not involve constant kneeling or crouching or
signiﬁcant exposure to heat, cold, and humidity. Dr. Foster
also concluded that Engstrand could frequently lift 25
pounds, push and pull without limit, and sit, stand, or walk
for six hours total in an eight-hour workday. Dr. Foster
thought it signiﬁcant that Engstrand “was still able to detect
a 10-gram ﬁlament in the feet” and purportedly walked with
a “normal gait” despite complaining about “burning pain in
6                                                 No. 14-2702

the feet and legs.” Moreover, Dr. Foster thought Engstrand
had become better at controlling his glucose, and his neu-
ropathy was not worsening. Dr. Foster added that, in his
view, Engstrand’s condition actually had improved since he
applied for beneﬁts and his statements about his level of
pain were inconsistent. The doctor opined that Engstrand
lacks credibility and said he would “not give controlling
weight to Dr. Retzinger’s opinion.” The day after Dr. Foster’s
report, Engstrand’s request for reconsideration was denied.
     Engstrand then testiﬁed before an ALJ in February 2012.
He stated that he takes insulin three times daily as pre-
scribed and his pain medications as needed. Still, he said,
since 2007 he had been unable to work full-time and because
of his pain no longer could stand continuously for more than
30 minutes or carry more than 20 to 50 pounds. He also stat-
ed that he helps on his parents’ farm a few times a week
(with tasks like picking up hay bales with a tractor), but his
teenage children care for their own cattle and help him do
any major physical work. He said that he constantly feels
tight and stiﬀ and always wears shoes at home because even
a tiny crumb feels like a pin when he walks barefoot. Stand-
ing for more than 30 minutes causes pain in his legs, right
hip, and right knee. And after 30 minutes of continuous
sitting his right knee locks and his leg muscles cramp. To
minimize this pain, he lies down and rubs his legs for about
two hours every afternoon.
   A vocational expert (“VE”) was the only other witness.
The ALJ asked about work available to a high school gradu-
ate of Engstrand’s age who is capable of medium exertion
involving infrequent kneeling or crouching in an environ-
ment free of extreme heat, cold, or humidity. The stated limi-
No. 14-2702                                                 7

tations would rule out Engstrand’s past work, the VE re-
plied, but still would allow for work as a security guard,
surveillance-system monitor, ticket taker, or cashier. More
than 86,000 of these positions, the VE added, are available in
the “local economy.” The VE acknowledged, though, that
only the job of surveillance-system monitor (with 1,300 posi-
tions) can be performed by someone who must avoid vibra-
tions and unprotected heights; cannot kneel, crouch, climb,
crawl, or stoop except occasionally; is required to alternate
between sitting and standing; and cannot stand or walk for
more than two hours total in an eight-hour workday. And,
the VE conceded, a need to lie down for two hours during a
workday would eliminate all full-time jobs.
    The ALJ found Engstrand not disabled. Applying the
requisite ﬁve-step analysis, see 20 C.F.R. §§ 404.1520(a),
416.920(a), the ALJ found that (1) Engstrand had not en-
gaged in substantial gainful activity since his alleged onset
date, (2) he suﬀers from severe diabetes mellitus with early
neuropathy and mild osteoarthritis of his right hip and knee,
(3) these impairments do not meet the criteria for presump-
tive disability, (4) Engstrand cannot perform his past work
but has the RFC to perform medium work with limitations,
and (5) jobs of that type are available. In siding with
Dr. Foster, one of the two state-agency physicians, the ALJ
rejected the opinions of both Engstrand’s treating physician,
Dr. Retzinger, and the other state-agency physician,
Dr. Byrd. The ALJ gave no reason for rejecting Dr. Byrd’s
opinion but said that Dr. Retzinger’s opinion contradicts his
own treatment notes. The ALJ also disbelieved Engstrand’s
own account of his limitations and declared his testimony
inconsistent with the “objective medical signs and laboratory
ﬁndings.”
8                                                 No. 14-2702

    The ALJ oﬀered multiple reasons for ﬁnding Engstrand
not credible. For example, the ALJ was critical that
Engstrand had not undergone an EMG or nerve-conduction
study to verify his neuropathy, and she deemed it “most
signiﬁcant” that, despite Engstrand’s testimony about foot
pain, he could still detect a 10-gram monoﬁlament. The ALJ
also noted that Dr. Retzinger had attributed Engstrand’s lim-
itations to the neuropathy, but, the ALJ declared, Engstrand
had been ﬁlling his prescriptions for pain medication only
for osteoarthritis, not neuropathy. Furthermore, the ALJ in-
sisted, Engstrand had been “only partly compliant with
treatment” and yet had not experienced episodes of hypo-
glycemia (low blood sugar), diabetic ketoacidosis (produc-
tion of excess blood acids), or diabetic retinopathy (damage
to blood vessels in the retina). Additionally, the ALJ asserted
that Engstrand’s “blood glucose and overall condition” had
become “well-controlled” with increased insulin. The ALJ
also disbelieved that Engstrand could be experiencing sig-
niﬁcant pain or have “time for 2-hour naps” given what she
characterized as his “rather extensive responsibilities” and
“fairly impressive array of active daily activities.” Finally,
the ALJ noted that at the time of the hearing Engstrand’s
children ranged in age from six to sixteen, and she speculat-
ed that Engstrand “may have had motivations not to work
full-time other than simply an inability to do so, and that be-
ing speciﬁcally related to childcare.”
                        II. Discussion
   Before this court Engstrand challenges only the ALJ’s ad-
verse credibility ﬁnding, arguing that the ALJ improperly
discredited his testimony of disabling pain and wrongly
equated his sporadic physical activities with the ability to
No. 14-2702                                                   9

work full-time. He asserts that his testimony that he must lie
down for two hours every day, if credited, would mean that
he is disabled. See Craft v. Astrue, 539 F.3d 668, 680 (7th Cir.
2008).
    Because the Appeals Council denied review, we evaluate
the ALJ’s decision as the ﬁnal word of the Commissioner.
Minnick v. Colvin, 775 F.3d 929, 935 (7th Cir. 2015). For us to
uphold that decision, it must rest on substantial evidence,
Pepper v. Colvin, 712 F.3d 351, 361–62 (7th Cir. 2013), untaint-
ed by an erroneous credibility ﬁnding, Murphy v. Colvin, 759
F.3d 811, 815–16 (7th Cir. 2014). And although we defer to an
ALJ’s credibility ﬁnding that is not patently wrong, Curvin v.
Colvin, 778 F.3d 645, 651 (7th Cir. 2015), an ALJ still must
competently explain an adverse-credibility ﬁnding with spe-
ciﬁc reasons “supported by the record,” Minnick, 775 F.3d at
937. “An erroneous credibility ﬁnding requires remand un-
less the claimant’s testimony is incredible on its face or the
ALJ explains that the decision did not depend on the credi-
bility ﬁnding.” Pierce v. Colvin, 739 F.3d 1046, 1051 (7th Cir.
2014).
    After reviewing the record, we conclude that the ALJ’s
credibility ﬁnding here is patently wrong. First, as Engstrand
argues, his complaints of severe pain stemming from his
neuropathy need not be conﬁrmed by diagnostic tests.
See SSR 97-6p(4); Hall v. Colvin, 778 F.3d 688, 691 (7th Cir.
2015); Adaire v. Colvin, 778 F.3d 685, 687 (7th Cir. 2015). And
there is no indication that a doctor ever recommended an
EMG or nerve-conduction study that the ALJ thought would
have been appropriate. Moreover, the ALJ assumed that, be-
cause Engstrand could feel the 10-gram monoﬁlament, he
must be lying about his neuropathy, but there is no evidence
10                                                 No. 14-2702

that the two are mutually exclusive. The 10-gram monoﬁla-
ment test is used to determine whether a person has neurop-
athy so severe as to cause an ulcer or gangrene,
see STEDMAN’S MEDICAL DICTIONARY 1313 (28th ed. 2006),
and there is no evidence in the record supporting the ALJ’s
belief that Engstrand’s ability to feel the monoﬁlament con-
tradicts his complaints of pain. The test does not measure
pain; rather, it is designed to alert a clinician that a patient
who cannot detect the pressure of the monoﬁlament has lost
nerve function. See Jacquelien Dros et al., Accuracy of
Monoﬁlament Testing to Diagnose Peripheral Neuropathy: A
Systematic Review, 7 ANNALS OF FAMILY MEDICINE 555, 556
(2009); Andrew J.M. Boulton et al., Comprehensive Foot
Examination and Risk Assessment, 31 DIABETES CARE 1679, 1680
(2008). Dr. Retzinger regularly documented both Engstrand’s
reports of pain and his ability to detect a 10-gram monoﬁla-
ment, and thus the treating physician obviously did not
think them inconsistent. And not even Dr. Foster (whose
opinion the ALJ said she relied on) explicitly linked the
monoﬁlament test to a measurement of pain; he placed in
the same sentence his observations about Engstrand’s com-
plaints of pain and Engstrand’s ability to feel the monoﬁla-
ment, but he did not say that any correlation existed be-
tween these observations. Rather, the ALJ apparently as-
sumed a connection. Thus, in deciding that the two were
mutually exclusive, the ALJ was inappropriately “playing
doctor.” See Goins v. Colvin, 764 F.3d 677, 680 (7th Cir. 2014)
(rejecting ALJ’s interpretation of MRI results); Moon v.
Colvin, 763 F.3d 718, 722 (7th Cir. 2014) (noting that ALJs
must “rely on expert opinions instead of determining the
signiﬁcance of particular medical ﬁndings themselves”).
No. 14-2702                                                   11

    Next, the ALJ improperly relied on Engstrand’s sporadic
use of medications. First, the ALJ purportedly gleaned from
“treatment notes” that Engstrand was reﬁlling his pain med-
ication for osteoarthritis instead of neuropathy, but we can-
not ﬁnd support for that conclusion in the treatment notes.
More importantly, the ALJ does not say why this would
matter. An ALJ must “consider an applicant’s medical prob-
lems in combination,” Goins, 764 F.3d at 681, and we cannot
understand why Engstrand’s credibility would be dimin-
ished simply because he suﬀers pain from both neuropathy
and osteoarthritis. Additionally, the ALJ concluded that
Engstrand’s condition had improved when he complied
with his prescribed treatment—this conclusion appears to be
based solely on one treatment note where Engstrand report-
ed feeling “ﬁne”—but she did not inquire of Engstrand why
he may have been less than fully compliant. See Murphy, 759
F.3d at 816; Garcia v. Colvin, 741 F.3d 758, 761 (7th Cir. 2013);
Roddy v. Astrue, 705 F.3d 631, 638 (7th Cir. 2013). Indeed,
Engstrand had told Dr. Retzinger that one of the medications
was “intolerable,” and he stopped taking other medications
due to “cost issues.” Engstrand also had reported that some
days he felt worse than others, so the fact that Dr. Retzinger
recorded that he felt “ﬁne” at one appointment does not
weaken the rest of his testimony about disabling pain.
    Furthermore, as Engstrand contends, the ALJ wrongly
evaluated the signiﬁcance of his daily activities. First, the
ALJ conﬂated Engstrand’s 2010 and 2011 self-reports of daily
activities with his 2012 testimony, and she should have con-
sidered the possibility that his pain had worsened—and thus
activities diﬀered—over time. See Pierce, 739 F.3d at 1051.
But, more signiﬁcantly, Engstrand’s reported activities were
quite consistent with his testimony that he cannot stand for
12                                                 No. 14-2702

very long without pain and that he needs to frequently al-
ternate between sitting, standing, and lying down.
Engstrand said he drives his wife to work and his children to
sports, and he helps with seated tasks (such as driving a
tractor) at his parents’ farm, where his children do all of the
signiﬁcant physical tasks. The ALJ suggested that Engstrand
is a “part-time farmer” but failed to understand that work-
ing sporadically or performing household chores are not in-
consistent with being unable to engage in substantial gainful
activity. Scrogham v. Colvin, 765 F.3d 685, 700 (7th Cir. 2014);
see also Moore v. Colvin, 743 F.3d 1118, 1126 (7th Cir. 2014)
(ALJs must recognize that “full-time work does not allow for
the ﬂexibility to work around periods of incapacitation”);
Roddy, 705 F.3d at 638 (claimant who “pushed herself to
work part-time and maintain some minimal level of ﬁnancial
stability, despite her pain,” was not precluded from estab-
lishing disability). Additionally, the ALJ disbelieved
Engstrand’s testimony that, in the midst of these activities,
he has to lie down for two hours every day, but his reports
of functioning and his testimony left several open hours each
afternoon during which he could indeed ﬁnd time to lie
down. And the ALJ made no attempt during the hearing to
explore those possibilities. See Beardsley v. Colvin, 758 F.3d
834, 838 (7th Cir. 2014). Moreover, there is no evidence in the
record to support the ALJ’s seemingly unwarranted conjec-
ture that Engstrand had stopped working not because of
disability but because of “childcare,” nor did the ALJ
attempt to question Engstrand about his motivations to stop
working. See Murphy, 759 F.3d at 817.
    Finally, although Engstrand does not challenge the ALJ’s
refusal to give the opinion of his treating physician control-
ling weight, the ALJ’s ﬂawed credibility ﬁnding hindered
No. 14-2702                                                 13

her ability to appropriately weigh other favorable evidence,
including Dr. Retzinger’s opinion. See Yurt v. Colvin, 758 F.3d
850, 860 (7th Cir. 2014) (explaining that we have “repeatedly
forbidden” ALJs from cherry-picking only the medical evi-
dence that supports their conclusion); Moore, 743 F.3d at
1124 (“The ALJ simply cannot recite only the evidence that is
supportive of her ultimate conclusion without acknowledg-
ing and addressing the signiﬁcant contrary evidence in the
record.”). Dr. Retzinger consistently recorded Engstrand’s
neuropathy and his reports of pain—despite his regimented
insulin usage—and the doctor deemed that pain serious
enough to prescribe several medications and to recommend
that Engstrand walk or stand only a few hours total in an
eight-hour     workday. As         the   treating   physician,
Dr. Retzinger’s opinion should have controlled over the con-
clusions of the agency doctor who did not examine
Engstrand, unless the ALJ could persuasively explain why
Dr. Retzinger’s opinions about Engstrand’s serious limita-
tions     were     not     supported      by    the     record.
See 20 C.F.R. § 404.1527(c); Minnick, 775 F.3d at 937–38;
Roddy, 705 F.3d at 636–37. And as we have discussed, the ALJ
neglected to do so. Moreover, the ALJ gave no explanation
(let alone support with substantial evidence, see Scrogham,
765 F.3d at 695) for rejecting the opinion of Dr. Byrd (an
agency physician), which highlights her questionable dis-
missal of Dr. Retzinger’s opinion.
                       III. Conclusion
   For the above reasons, we reverse the district court’s
judgment and remand this case to the Commissioner for fur-
ther proceedings.